Title: To George Washington from Christian Febiger, 5 December 1789
From: Febiger, Christian
To: Washington, George


          
            Sir
            Phila. Decembr 5th 1789.
          
          Pardon this Intrusion and believe me, when I solemnly aver, that I have no other Motive, than a real Inclination to promote by every means in my power the Prosperity of our dear Country. At the Time, when we first attempted the manufactury of Cotton in this City, I was one, who paid much Attention to it, I usd every Endeavour to obtain Information on a Subject then little understood, This drew me into a Correspondence with various people, among others with Thomas Diggs Esqr. of Virginia then in Ireland, from whom I have receivd a Number of intelligent Letters, among others the one inclosd. Permitt me Sir to introduce the Bearer of both Mr Thomas McCabe junr of Belfast, he has been here about a Week and much with me, he appears to be a young Man of Probity and well vers’d in his Bussiness, he has won my Friendship, which prompts me to sollicit in his Behalf your Excellencys Patronage & Protection.
          
          He has a great Desire to bring his Family to this Country, he will more fully explain his Intentions & Motives to your Excellency; if your Excellency will condescend to inform me through Mr McCabe, whether & through what Channel a Loan of the Brass Model mentiond by Mr Diggs could be obtaind, it would lay me under singular Obligations.
          I further beg Leave respectfully to inform your Excellency, that I had lately the honor of being appointed Treasurer of this State, if in that Capacity or as an Individual, I can render any Information or other Service to Your Excellency or my Country; none will more chearfully do it than he, who has the honor to be with every Sentiment, which the sincerest Veneration & Respect can dictate Your Excellencys Most obedient and most humble Servt
          
            Christian Febiger
          
        